 

10

11

12

13

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT _COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE`
CRISTA WATSON, CASE NO. C18-0976JLR
Plaintiff, RULE 16(13) AND RULE 23(D)(2)_
v. SCHEDULING ORDER
` REGARDING CLASS
CERT[FICATION MOTION
CONVERGENT OUTSOURCING,
INC.,
Defendant.

 

 

 

Deadline to complete discovery on class November 28, 2018
certification (not to be construed as a
biEJrcation of discovery)

 

Deadline for Plaintiffs to file motion for De.cember 28, 2 01 8
class certification (noted on the fourth
Friday after filing and Service of the
motion pursuant to Loca] Rules W.D.
Wash. LCR 7(d)(3) unless the parties
agree to different times for filingl the
response and reply memoranda).

 

 

 

 

 

`ORDER ~ 1

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

This Order is issued at the outset of the case, and a copy is sent by the clerk to
counsel for plaintiff (or plaintiff, if pro se) and any defendants Who have appeared
Plaintiff‘s counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all
parties Who appear after this Order is filed. Such service shall be accomplished Within
ten (10) days after each appearance

The court Will set further case schedule deadlines pursuant to Fe-deral Rule of Civil
Procedure ld(bj after ruling on the motion for class certification Counsel for Plaintiff(s)
shall inform the court immediately should Plaintiff(s) at any time decide not to seek class
certification The dates set in this scheduling order are firm dates that can be changed
only by order of the court, not by agreement of the parties. The court vvill alter these
dates only upon good cause shoWn. The failure to complete discovery Within the time
allowed Will not ordinarily constitute good cause As required by LCR 37(a), all
discovery matters are to be resolved by agreement if possible In addition, pursuant to
Federal Rule of` Civil P`rocedure 16, the Court “direct[s] that before moving for an order
relating to discovery, the movant must request a conference With the court”` by notifying
Ashleigh Drecl<t'rah at (206) 37 0-8520. See Fed. R, Civ. P. 1'6(b)(3)(B)(v)'.

1 evid

Dated this § day of O'ctober, 2018.
JAMES . RoBARr'

United tates- District Judge

ORDER - 2

 

 

